Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	The office action is in response to application filed on 08/31/2020 in which claims 1-8 were presented for examination. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, at least the pocket (claims 6-7) and collar design (Claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term Velcro, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 3 recites limitation of “convex upper edge” which lacks antecedent basis in the written specification. For purpose of examining “convex upper edge” is considered as “a curvilinear, rounded, circle or sphere edge”. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 contains multiple periods and improper numberings. Claims cannot have multiple periods (e.g.: a., b. c.  etc..) and roman numerals. It is recommended to use a), b), c) or not to use any numberings. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 2 and 4 recites “the angle between said generally straight left and right side portions” in line 1. There is insufficient antecedent basis for this limitation in the claim. It is unclear what the applicant is referring to since there is no previous "an angle between said generally straight left and right side portions " claimed. For purpose of examining “the angle between said generally straight left and right side portions” is considered as “an angle between said generally straight left and right side portions”.
Regarding claim 6, Claim 6 recites “extending upwardly and outwardly from said respective vertically oriented left and right-side portions” in lines 2-3. It’s unclear what “extending upwardly and outwardly from said respective vertically oriented left and right-side portions” is referring to…it doesn’t seem to be referring to the pocket(s) because claim 7 has the pockets on the interior of the garment, and then they would not be extending outwardly, but inwardly. For purpose of examining “extending upwardly and outwardly from said respective vertically oriented left and right-side portions” is considered as “extending upwardly and inwardly from said respective vertically oriented left and right-side portions”. This interpretation further applies to claims 7. (dependency of claim 6).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis  for the rejections under this section made in this Office action: A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou (US6119270A). 
Regarding Claim 1, Chou discloses a garment (Fig 1) that may be donned by a person without requiring extensive lifting of the arms, comprising: a front panel (Fig 1, #1,2); a rear panel (Fig 1, #3, Col 1; line 58); attached to said front panel at left and right shoulder junctions; a neck hole (Annotated Fig 1)  disposed between said left and right shoulder junctions; wherein when said garment is unfolded and oriented such that said shoulder junctions are oriented horizontally; said front panel has generally vertically oriented left and right side portions extending downwardly from said respective left and right shoulder junctions, and generally straight left and right side portions extending downwardly and inwardly from said respective vertically oriented left and right side portions (Annotetated Fig 1); said rear panel has generally vertically oriented left and right-side portions extending upwardly from said respective left and right shoulder junctions (rear panel is not shown on Fig, however it is extending from right and left of shoulder junction) , and generally straight left and right side portions extending upwardly and outwardly from said respective vertically (top to bottom of the panel) oriented left and right side portions; mating, left-side closures disposed on an edge of said generally straight left side portion of said front panel (annotated Fig 1 below, front panel #1 and #2 has a zipper closure), and on an edge of said generally straight left portion of said rear panel; and mating, right-side closures disposed on an edge of said generally straight right side portion of said front panel, and on an edge of said generally straight right portion of said rear panel; wherein said mating left-side and right-side closures may be closed by said person without requiring extensive lifting of the arms of said person (Annotated Fig 1, Col 1; lines 58-68 and Col 2, lines 1-10). 

    PNG
    media_image1.png
    540
    710
    media_image1.png
    Greyscale

Annotated Fig 1 Chou
Regarding claim 5, Chou discloses the garment of claim 1 as described above and further discloses wherein said mating, left-side closures, and said mating, right-side closures are zippers (Col 2; lines 5-18). 
Regarding claim 8, as best understood Chou discloses the garment of claim 1 as described above and Chou further comprising a collar design disposed at said neck hole (Annotated Fig 1 above, Collar design appears to be a crew neck design at the neck hole ).

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lunt (US4382303A). 
Regarding claim 1, Lunt discloses a garment (Annotated Fig 3) that may be donned by a person without requiring extensive lifting of the arms, comprising: a front panel; a rear panel attached to said front panel at left and right shoulder junctions; a neck hole disposed between said left and right shoulder junctions; wherein when said garment is u nfolded and oriented such that said shoulder junctions are oriented horizontally; said front panel has generally vertically oriented left and right side portions extending downwardly from said respective left and right shoulder junctions, and generally straight left and right side portions extending downwardly and inwardly from said respective vertically oriented left and right side portions; said rear panel has generally vertically oriented left and right-side portions extending upwardly from said respective left and right shoulder junctions, and generally straight left and right side portions extending upwardly and outwardly from said respective vertically oriented left and right side portions; mating, left-side closures disposed on an edge of said generally straight left side portion of said front panel, and on an edge of said generally straight left portion of said rear panel; and mating, right-side closures disposed on an edge of said generally straight right side portion of said front panel, and on an edge of said generally straight right portion of said rear panel; wherein said mating left-side and right-side closures may be closed by said person without requiring extensive lifting of the arms of said person (Annotated Fig 3).  

    PNG
    media_image2.png
    677
    801
    media_image2.png
    Greyscale

Annotated Fig 3 of Lunt
Regarding claim 3, Lunt discloses the garment of claim 1 as described above, and Lunt further discloses (as best understood) wherein said rear panel is bounded by a slightly convex upper edge (See Annotated Fig 4 below for clarification). 

    PNG
    media_image3.png
    446
    610
    media_image3.png
    Greyscale

Annotated Fig 4 of Lunt

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chou (US6119270A).
Regarding claim 2, Chou discloses the garment of claim 1 as described above. Chou doesn’t explicitly disclose wherein the angle between said generally straight left and right side portions on said front panel and the horizontal is approximately 63 degrees(refer to annotated Fig 2 below for the location of angle). 

    PNG
    media_image4.png
    501
    627
    media_image4.png
    Greyscale

Annotated Fig 2 of Chou
However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the front panel of Chou to have the angle between said generally straight left and right side portions on said front panel and the horizontal is approximately 63 degrees in order to provide comfort and convenience for the wearer to put on the garment. The Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (See MPEP 2144.05)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lunt (US4382303A). 
Regarding claim 4, Lunt discloses the garment of claim 3 as described above. Lunt doesn’t explicitly disclose wherein the angle between said generally straight left and right side portions on said rear panel and said slightly convex upper edge is approximately 60 degrees(refer to annotated Fig 5 below for location of angle). 

    PNG
    media_image5.png
    451
    610
    media_image5.png
    Greyscale

Annotated Fig 5 Lunt
However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the rear panel of Lunt to have the angle between said generally straight left and right side portions on said rear panel and said slightly convex upper edge is approximately 60 degrees in order to provide comfort and convenience for the wearer to put on the garment. The Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (See MPEP 2144.05)

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lunt (US4382303A) in view of McGrath (US 20110010819 A1).
Regarding claim 6, Lunt discloses the garment of claim 1 as described above, however Lunt fails to disclose wherein there is at least one pocket in one of said left and right side portions extending upwardly and outwardly from said respective vertically oriented left and right side portions of said rear panel.   
McGrath (as best understood) discloses wherein at least one pocket in one of said left and right side portions extending upwardly and outwardly from said respective vertically oriented left and right side portions of said rear panel (Figs 2 and 13; Paragraph 30 (rear pocket #50 in the hem of rear panel) and Paragraph 49 (pocket pattern of back pocket #1340)).    
Lunt and McGrath are considered analogous art to the claimed invention because it is the same field of invention, medical garments. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the garment of Lunt at least one pocket in one of said left and right side portions extending upwardly and outwardly from said respective vertically oriented left and right side portions of said rear panel to have in order to provide convenient storage for the user to store items such as surgical drain bulbs or other needed items.
 Regarding claim 7, Lunt as modified discloses the garment of claim 6 as described above, however Lunt fails to disclose wherein said at least one pocket is disposed on the interior of said garment. 
McGrath (as best understood) further discloses wherein said at least one pocket is disposed on the interior of said garment (Figs 2 and 13; Paragraph 30 (rear pocket #50 in the hem of rear panel) and Paragraph 49 (pocket pattern of back pocket #1340)).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-US 5564126 A by Chou discloses a partially or fully open type upper garment for patients includes a left front piece, a lower front piece, a rear piece, a left sleeve and a right sleeve sewn together. The left front piece and the right front piece is joined together by means of a first fastening device. At least one side of the front pieces is provided with a slit which runs lengthwise of said front piece and its contiguous sleeve. A second fastening device is provided at the slit.
-US 20100251456 A1 by Bower discloses a long-sleeved, pullover-type upper body garment has a continuous slit, which runs up the side of the garment from the bottom of garment body to an arm pit, and downward along the underside of a sleeve, and terminates at a point intermediately along the length of the sleeve. The segment of the slit that is in the body of the garment is temporarily closeable using mating hook-and-loop fastener members that are attached to the body of the garment on opposite sides of the slit. The segment of the slit in the upper portion of the sleeve remains at all times "open", thereby allowing access to the middle and/or upper end of the wearer's arm for attachment of IV tubing or other medical lines. The circumference of the lower end (e.g., forearm portion) of the sleeve is neither separable nor openable, thereby requiring that a wearer insert his/her hand through the lower portion of the sleeve. The garment can be donned or removed by a patient to whom mid-arm medical lines are attached, without necessitating detachment of the medical lines. Conversely, mid-arm medical lines can be attached to a wearer's arm without necessitating rolling up of the sleeve or removal of the garment. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIN HTWE OO/
Examiner, Art Unit 3732                                                                                                                                                                                            
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732